 

- Se

AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release | Page | of 3 Pages

 

UNITED STATES DISTRICT COURT fess
for the | ,

Eastern District of California a May 16% 2u18

 

g,BlaTaleT cau
UNITED STATES OF AMERICA, gabe ran pidtaiGT Or uO
v. eT
) Case No. _1:19-MJ-00094-EPG
FRANCISCO FERNANDEZ, )

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: UNITED STATES EASTERN DISTRICT COURT
Place

2500 TULARE STREET, FRESNO, CALIFORNIA 93726

on JUNE 13, 2019; 2:00 PM, COURTROOM 8, BEFORE JUDGE BARBARA A. MCAULIFFE
Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

 

|
Defendant ordered release to a representative of the WestCare

Program on May 17, 2019 at 9:00AM

|
|

 

 
 

re 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page | Jor | Pages
FERNANDEZ, Francisco |
Doc. No. 1:19-MJ-00094-EPG |

ADDITIONAL CONDITIONS OF RELEASE

| .
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked
below: |
|
O (6) The defendant is placed in the custody of: |

-Name of person or organization

who agrees (a) to supervise the defendant in accordance with all conditions of release; (b) to use every effort to assure the
. appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
defendant violates any conditions of release or disappears.

SIGNED:

 

CUSTODIAN
Mt (7) The defendant shall:
vi (a) report on a regular basis to the following agency:
Pretrial Services and comply with their rules and regulations;
i (b) upon successful completion of WestCare, you must reside at a location approved by the PSO,
and not move or be absent from this residence for more than 24 hrs. without prior approval of
PSO, unless otherwise approved in advance by PSO; |
[1 - (c) participate in the substance abuse treatment program at WestCare California, Inc., inpatient
' facility, and comply with all the rules and regulations of the program. You must remain at the
,|approved by Pretrial Services,
shall escort you to all required court hearings and escort you back to the program upon
completion of the hearing;
f° = (d) submit to drug or alcohol testing as approved by the PSO. You shall pay all or part of the costs of
the testing services based upon your ability to pay, as determined by the PSO;
i (e) refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance
without a prescription by a licensed medical practitioner; and you shall notify Pretrial Services
immediately of any prescribed medication(s). However, ‘medical Marijuana, prescribed or not,

may not be used; |

ea (f) upon successful completion of the residential program you must participate in a program of
medical or psychiatric treatment including treatment for drug or alcohol dependency, as
approved by the PSO; you shall pay all or part of the-costs of the counseling services based upon

your ability to pay, as determined by the PSO; and,

 

                                              

 

USMS SPECIAL INSTRUCTIONS: |

wa (g) have your release on bond delayed until May 17, 2019, at 9:00 a.m., at which time you shall be
released by Fresno County Jail staff into the custody of a WestCare representative for immediate
transportation to their program. |

 
 

enn nan A aA eS RE HO ES CLIP ATI

a ve .
AO 199C (Rev. 09/08- EDCA fFresno]) Advice of Penalties

| Page” _ - of. : Ze Pages , : .

TO THE DEFENDANT:

|
|
Sy
ADVICE OF PENALTIES AND SANCTIONS |
|
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
|

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both. |

While on release, if you commit a federal felony offense the punishment is an additional! prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.¢., in addition to) to any other sentence you receive. ,

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,

you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both; |

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not
more than $250,000 or imprisoned for not more than five years, or both; |

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

|
Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all!

conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

\
|
|
|
|
I

|
Defendant's Signalure

|

|

Directions to the United States Marshal

( Np The defendant is ORDERED released after processing. |

   

Judicial Officer's Signataré

|
— <——--—STANIEVA, BOONE: U: $:Migalsrate Jags ~~~
|

 

DISTRIBUTION: COURT DEFENDANT  PRETRIALSERVICE U.S. ATTORNEY U.S. MARSHAL

 

 

 

 
